Name: 2012/470/EU: Council Decision of 7Ã August 2012 extending the validity of Decision 2012/96/EU and suspending the application of the appropriate measures set out in Decision 2002/148/EC
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  political framework;  Africa
 Date Published: 2012-08-10

 10.8.2012 EN Official Journal of the European Union L 213/13 COUNCIL DECISION of 7 August 2012 extending the validity of Decision 2012/96/EU and suspending the application of the appropriate measures set out in Decision 2002/148/EC (2012/470/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1) and as last revised in Ouagadougou, Burkina Faso, on 23 June 2010 (2), hereinafter referred to as the Cotonou Agreement, and in particular Article 96 thereof, Having regard to the Internal Agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the Cotonou Agreement (3), and in particular Article 3 thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Decision 2002/148/EC (4), consultations with the Republic of Zimbabwe under Article 96(2)(c) of the Cotonou Agreement were concluded and appropriate measures, as specified in the Annex to that Decision, were taken. These measures have since been adapted and their period of application extended each year. (2) By Decision 2012/96/EU (5) the appropriate measures were adapted and their period of application extended for six months until 20 August 2012. (3) The Union recognises the creation of the Government of National Unity in Zimbabwe as an opportunity to re-establish a constructive relationship between the Union and Zimbabwe and to support the implementation of Zimbabwes reform programme. (4) By means of Council Decision 2012/97/CFSP of 17 February 2012 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe (6), the Union took a significant decision to relax parallel CFSP sanctions on individuals with a view to encouraging further progress and thereby demonstrating its strong commitment to the Global Political Agreement process. The high level consultations held in Brussels with the Zimbabwe Ministerial re-engagement team in May 2012 constitute an important step forward in this re-engagement process. (5) The Union continues to support the ongoing efforts of the Government of National Unity in implementing the Global Political Agreement, and welcomes the progress made in Zimbabwe to stabilise the economy and restore social services. The Union also continues to support the facilitation efforts led by South Africa on behalf of the Southern African Development Community. (6) To demonstrate the Unions continued commitment to the Global Political Agreement process, it is appropriate to extend the validity of Decision 2012/96/EU, while, however, suspending the application of the appropriate measures limiting cooperation under Article 96 of the Cotonou Agreement for a period of 12 months. (7) Should there be a deterioration of the state of democracy, human rights and the rule of law in Zimbabwe, the Union could re-impose these appropriate measures and/or other measures at any time, HAS ADOPTED THIS DECISION: Article 1 The validity of Decision 2012/96/EU and of its appropriate measures is hereby extended until 20 August 2013. However, the application of the appropriate measures is hereby suspended. The appropriate measures shall be kept under constant review and shall be applied again if the situation in Zimbabwe is to seriously deteriorate. Such measures shall in any event be reviewed six months after the entry into force of this Decision. The letter annexed to this Decision shall be addressed to the President of Zimbabwe, Mr Mugabe, and copied to Prime Minister Tsvangirai and Mr Welshman Ncube. Article 2 This Decision shall enter into force on the day of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 7 August 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 287, 4.11.2010, p. 3. (3) OJ L 317, 15.12.2000, p. 376. (4) Council Decision of 18 February 2002 concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement (OJ L 50, 21.2.2002, p. 64). (5) Council Decision of 17 February 2012 adapting and extending the period of application of the appropriate measures first established by Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement (OJ L 47, 18.2.2012, p. 47). (6) OJ L 47, 18.2.2012, p. 50. ANNEX LETTER TO THE PRESIDENT OF ZIMBABWE In a letter dated 19 February 2002, the European Union informed you of its decision to conclude the consultations held under Article 96 of the Cotonou Agreement and to take appropriate measures within the meaning of Article 96(2)(c) of that Agreement. In a letter dated 23 February 2012, the European Union informed you of its decision to further extend the period of application of those measures until 20 August 2012. The European Union is encouraged by the progress that is being made in implementing the Global Political Agreement by the Government of National Unity in Zimbabwe. The European Union reiterates the great importance it attaches to the political dialogue provided for in Article 8 of the Cotonou Agreement and which, at the request of the Government of Zimbabwe, was officially launched at the EU-Zimbabwe Ministerial Troika in June 2009 in Brussels. As agreed by both parties, the main objective of the Article 8 dialogue is to normalise EU-Zimbabwe relations along with the implementation of the reforms foreseen in the Global Political Agreement and to pave the way for peaceful and credible elections. The European Union welcomes the constructive dialogue that has been established in the process of EU re-engagement with all parties in the Government of National Unity, including through the meeting in May this year between High Representative Ashton and the members of the Zimbabwe Ministerial Re-engagement Committee. The European Union welcomes the continued commitment of SADC to support the implementation of the Global Political Agreement, as expressed at the recent extraordinary SADC Summit in Luanda. The steps taken by the Government of National Unity to improve the freedom and prosperity of the Zimbabwean people justify the immediate suspension of the measures hitherto applied under Article 96 of the Cotonou Agreement. This will allow the European Union to work directly with the Government of National Unity and to develop new assistance programmes for the benefit of the people of Zimbabwe under the next European Development Fund. In this context, and in line with efforts supporting Zimbabwes re-engagement with the international financial institutions and the signing of an interim Economic Partnership Agreement, the European Investment Bank also envisages to re-launch development activities with the private sector in Zimbabwe. The European Union welcomes the recent visit to Zimbabwe of the UN HCHR at the invitation of the Government of National Unity. The European Union attaches the utmost importance to the provisions of Article 9 of the Cotonou Agreement, since respect for human rights, democratic institutions and the rule of law constitutes the essential basis of EU-Zimbabwe relations and the European Union will continue to closely follow the situation in Zimbabwe. It recognises the improvement that has been achieved in the human rights situation although significant areas of concern remain. As indicated in February this year and consistent with its incremental approach, the European Union will further adjust its policy to recognise progress as it is made by the Zimbabwean parties along the SADC roadmap. The European Union reaffirms its partnership with the people of Zimbabwe. The present European Union decision to suspend the application of the appropriate measures and re-engage in further dialogue and cooperation with the Government of National Unity is intended to provide additional impetus in enhancing EU-Zimbabwe relations, with the aim of normalising bilateral relations. The European Union calls on all parties to seize the momentum to complete implementation of the Global Political Agreement. Yours faithfully, For the Council C. ASHTON For the Commission A. PIEBALGS